UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4312


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICARDO REYNSO REBOLLAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:15-cr-00020-RJC-2)


Submitted:   November 15, 2016            Decided:   November 29, 2016


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey A. Phipps, Raleigh, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ricardo      Reynso     Rebollar      pled      guilty    pursuant      to    a   plea

agreement to conspiracy to distribute and possess with intent to

distribute     5     kilograms      or   more    of    cocaine,     in    violation        of

21 U.S.C.     §§ 841(a)(1),         (b)(1)(A),        846   (2012).       The      district

court      calculated        Rebollar’s         Guidelines       range        under       the

U.S. Sentencing Guidelines Manual (2014) at 168 to 210 months’

imprisonment and sentenced Rebollar to 168 months’ imprisonment.

      On appeal, counsel has filed a brief pursuant to Anders v.

California,        386    U.S.   738     (1967),      stating    that    there      are    no

meritorious issues for appeal, but raising as issues for review

whether      the     district       court    reversibly         erred    in     accepting

Rebollar’s guilty plea, whether the district court abused its

discretion      in       imposing    sentence,        and   whether      trial     counsel

rendered ineffective assistance.                   Rebollar was informed of his

right to file a pro se supplemental brief, but he has not done

so.       The Government elected not to file a brief and does not

seek to enforce the appeal waiver in Rebollar’s plea agreement. *

We affirm.




      *Because the Government fails to assert the waiver as a bar
to the appeal, we may consider the issues raised by counsel and
conduct an independent review of the record pursuant to Anders.
United States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007).



                                            2
       Because       Rebollar         did     not    move    in    the      district     court     to

withdraw his guilty plea, the acceptance of his guilty plea is

reviewed       for    plain       error       only.         United     States      v.    Williams,

811 F.3d 621, 622 (4th Cir. 2016).                          To demonstrate plain error,

a defendant must show: (1) there was error; (2) the error was

plain;    and        (3)    the       error     affected        his    substantial         rights.

United States v. Olano, 507 U.S. 725, 732 (1993).                                  In the guilty

plea context, a defendant meets his burden to establish that a

plain    error        affected         his     substantial         rights         by    showing    a

reasonable probability that he would not have pled guilty but

for the district court’s Fed. R. Crim. P. 11 omissions.                                     United

States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

       Our review of the transcript of the guilty plea hearing

leads us to conclude that the magistrate judge’s omissions under

Rule     11     did        not        affect        Rebollar’s         substantial         rights.

Additionally, the transcripts of the guilty plea and sentencing

hearings reveal that the magistrate judge and district court

ensured that the plea was supported by an independent basis in

fact     and     that       Rebollar           entered       the       plea       knowingly       and

voluntarily          with        an     understanding             of        the    consequences.

Accordingly, we discern no plain error in the district court’s

acceptance      of     Rebollar’s           guilty      plea.         See    United     States     v.

DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).



                                                    3
       Turning to Rebollar’s 168-month sentence, we review it for

reasonableness under a deferential abuse-of-discretion standard.

Gall    v.   United           States,    552     U.S.    38,    41,     51   (2007);    United

States v. Lymas, 781 F.3d 106, 111 (4th Cir. 2015).                                  In doing

so, we first examine the sentence for procedural error, which

includes “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to     consider         the      [18     U.S.C.]        § 3553(a)       [(2012)]     factors,

selecting         a    sentence        based     on     clearly       erroneous     facts,   or

failing      to       adequately       explain     the    chosen       sentence.”       Lymas,

781 F.3d at 111-12 (quoting Gall, 552 U.S. at 51).                                     We then

review the substantive reasonableness of the sentence, “tak[ing]

into account the totality of the circumstances.”                             Gall, 552 U.S.

at    51.     Any       sentence        within    or    below     a    properly     calculated

Guidelines            range      is    presumptively       substantively          reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

Such a presumption can only be rebutted by a showing that the

sentence     is        unreasonable       when     measured       against     the    § 3553(a)

factors.      Id.

       In this case, the district court did not reversibly err in

calculating           the     Guidelines       range    and    properly      heard    argument

from counsel and allocution from Rebollar.                             The court explained

that the within-Guidelines sentence of 168 months’ imprisonment

was    warranted            in   light     of    the     nature       and    seriousness     of

                                                  4
Rebollar’s offense conduct, to promote respect for the law, to

provide    just     punishment,         to    afford      adequate     deterrence,       to

protect       the   public,      and     to       avoid     unwarranted       sentencing

disparities.        18 U.S.C. § 3553(a)(1), (2)(A)-(C), (6).                     Rebollar

does not offer any grounds to rebut the presumption on appeal

that his within-Guidelines sentence is substantively reasonable.

Accordingly, we conclude that the district court did not abuse

its discretion in sentencing Rebollar.

       With respect to ineffective assistance of counsel, unless

an attorney’s ineffectiveness conclusively appears on the face

of the record, ineffective assistance claims generally are not

addressed on direct appeal.                  United States v. Benton, 523 F.3d

424,    435    (4th     Cir.    2008).            Because     the    record   does    not

conclusively        establish     ineffective          assistance      by     Rebollar’s

trial counsel, we deem this claim inappropriate for resolution

on direct appeal.           See United States v. Baptiste, 596 F.3d 214,

216 n.1 (4th Cir. 2010).

       Finally, in accordance with Anders, we have reviewed the

remainder      of     the    record     in     this    case    and    have    found      no

meritorious issues for appeal.                 We therefore affirm the district

court’s    judgment.           This    court      requires     that    counsel    inform

Rebollar, in writing, of the right to petition the Supreme Court

of the United States for further review.                       If Rebollar requests

that   a   petition     be     filed,    but      counsel     believes    that    such    a

                                              5
petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.              Counsel’s motion

must state that a copy thereof was served on Rebollar.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6